
QuickLinks -- Click here to rapidly navigate through this document

CONFIDENTIAL TREATMENT REQUESTED
UNDER 17 C.F.R. §§ 200.80(b)4, AND 240.24

Exhibit 10.58


COLLABORATION AND LICENSE AGREEMENT


        THIS COLLABORATION AND LICENSE AGREEMENT ("Agreement") is made and
entered into effective as of February 10, 2005 (the "Effective Date"), by and
among Sarissa, Inc., having principal offices at 121 Timber Drive, London, ON,
N6K4A2, Canada ("Sarissa") and Isis Pharmaceuticals, Inc., having principal
offices at 2292 Faraday Avenue, Carlsbad CA 92008 ("Isis"). Sarissa and Isis
each may be referred to herein individually as a "Party," or collectively as the
"Parties."

        WHEREAS, Isis and Sarissa wish to collaborate in the identification of a
lead TS ASO targeted to inhibit Thymidylate Synthase ("TS"), using Isis'
proprietary MOE chemistry, on the terms set forth below;

        NOW, THEREFORE, the Parties do hereby agree as follows:


ARTICLE 1—DEFINITIONS


        Capitalized terms used in this Agreement and not otherwise defined
herein have the meanings set forth in Appendix 1.


ARTICLE 2—
SCOPE OF COLLABORATION; COLLABORATION ACTIVITIES


        Section 2.1    Scope of Collaboration.    The Parties wish to
collaborate to identify TS ASOs (the "Collaboration"), according to the Project
Plan attached hereto as Appendix 2.1 and made part of this Agreement. Following
the completion of the Project Plan, Sarissa will be solely responsible for the
continued development and commercialization of any Products subject to royalty
and milestone payments to be paid to Isis as set forth in this Agreement.

        Section 2.2    Collaboration Activities.    

        2.2.1 General.    The Parties will use Commercially Reasonable Efforts
to conduct their respective responsibilities outlined in the Project Plan.

        Section 2.3    Selecting TS ASOs.    

        2.3.1 Selection of First TS ASO.    From the TS ASOs generated under the
Project Plan or from TS ASOs generated by Isis prior to the Effective Date,
Sarissa will select one TS ASO for use in a Product to take into IND enabling
toxicology for purposes of evaluating such Product in human clinical trials.
Sarissa may replace the selected TS ASO with any other TS ASO generated under
the Project Plan or generated by Isis prior to the Effective Date, and for no
additional cost (except the cost of new or additional active pharmaceutical
ingredient for such new TS ASO supplied to Sarissa), upon written notice to
Isis.

        2.3.2 Selection of Additional TS ASOs.    If, in addition to the TS ASOs
selected in Section 2.3.1, Sarissa elects to select one or more additional TS
ASOs generated under the Project Plan or generated by Isis prior to the
Effective Date, for use in a Product to take into human clinical trials, Sarissa
will so notify Isis and will pay Isis the payment set forth in Section 4.2.
Notwithstanding the foregoing, Sarissa will not be required to pay the fee under
Section 4.2 for additional TS ASOs, so long as Sarissa uses such additional TS
ASOs as part of a Tandem that includes a TS ASO selected under Section 2.3.1.

--------------------------------------------------------------------------------






        2.3.3 Responsibilities Following Completion of the Project
Plan.    Following the completion of the Project Plan, Sarissa will be solely
responsible for further development and commercialization of the Product,
including but not limited to:

        (a)   Contracting for the manufacturing of all drug needed for
toxicology studies and clinical trials, as described in Section 2.4.

        (b)   Coordinating all aspects of animal pharmacology and toxicology
studies needed for IND filing.

        (c)   Conducting clinical trials.

        (d)   Negotiating any and all sublicensing agreements with Third Parties
for the ongoing development and/or marketing of the Product.

If requested by Sarissa in order to facilitate further development and
commercialization of the Product, the Parties will mutually agree to a
consulting agreement under which Isis will provide consulting in addition to the
hours set forth in the Project Plan.

        Section 2.4    Manufacturing of Product.    

        2.4.1 Isis will have the first right to manufacture the Product, on
mutually agreeable, commercially reasonable terms and conditions, and pursuant
to a supply agreement to be agreed to by the Parties containing standard terms.
If Isis is unable or unwilling to manufacture the Product, or if the Parties
cannot reach agreement on the terms and conditions within [***] days of a
request for transfer pricing quote by Sarissa, Sarissa may (i) have the Product
manufactured by a manufacturer already licensed under Isis' proprietary
manufacturing and analytical technology; or (ii) have the Product manufactured
using a process not covered by Isis' proprietary manufacturing and analytical
technology.


ARTICLE 3—
GRANT OF RIGHTS


        Section 3.1    License Grant for Collaboration Activities.    

        3.1.1 Isis Grant.    Subject to the terms and conditions of this
Agreement (including but not limited to Article 4 and Section 9.2), Isis hereby
grants to Sarissa an exclusive, worldwide license (a) under the Isis
Product-Specific Technology Patents and the Joint Patents to any
Product-Specific Technology and (b) under the Isis Core Technology Patents, in
each case solely to develop, make, have made, use, sell, offer for sale, have
sold and import Products. The licenses granted to Sarissa are sublicensable only
in connection with a license of Products to a Third Party for the continued
development and commercialization of Products in accordance with the terms of
this Agreement.

        3.1.2 Sarissa Grant.    Subject to the terms and conditions of this
Agreement, Sarissa hereby grants to Isis a non-exclusive, non-transferable,
limited license or sublicense, as the case may be, under the Sarissa
Product-Specific Technology Patents, solely to perform Isis' responsibilities in
the Project Plan.

        3.1.3 Additional Chemistry.    Should Sarissa notify Isis in writing
that Sarissa wishes to collaborate to create additional antisense products
targeting TS and incorporating other Isis proprietary chemistry, such as PNA or
modified siRNA, then Isis and Sarissa will negotiate in good faith an additional
license to these chemistries, including an appropriate allocation of Third Party
financial obligations.

        3.1.4 Conditions to Licenses.    Notwithstanding the foregoing, if
(i) Sarissa does not complete its first Qualified Financing by the [***]-month
anniversary of the Effective Date or (ii) Sarissa

2

--------------------------------------------------------------------------------






fails to use Commercially Reasonable Efforts to develop and commercialize
Products, any licenses granted to Sarissa under this Article 3 will
automatically terminate and a Discontinuance will be deemed to have occurred.


ARTICLE 4—FINANCIAL PROVISIONS


        Section 4.1    Up-Front Payment by Sarissa.    Sarissa will pay an
up-front license fee of $1,000,000 (U.S.) to Isis, payable in Sarissa's sole
discretion either (i) in cash or (ii) by convertible promissory note. The Note
will be issued in accordance with the Note Purchase Agreement executed
concurrently herewith.

        Section 4.2    Payment for Additional TS ASOs.    If Sarissa elects to
select an TS ASO for use in an additional Product as set forth in Section 2.3.2,
Sarissa will pay Isis an up-front fee of $1,000,000 (U.S.) for each TS ASO
selected. Such up-front fee may be paid in cash or equity securities of Sarissa
at Sarissa's discretion, provided that any equity securities so issued to Isis
will be issued at the same per-share price and will be of the same class with
the same rights and preferences as the equity securities issued in Sarissa's
most recent Qualified Financing. Notwithstanding the foregoing, (i) if Sarissa's
most recent Qualified Financing occurred more than [***] months prior to the
date such up-front fee becomes due, Isis in its sole discretion can elect to be
paid in cash only and (ii) in no event will Isis be required to take equity in
excess of 18% of all shares of Sarissa, fully diluted as converted. In addition
to the up-front fee, Sarissa will pay to Isis the milestone payments and royalty
payments detailed in Article 4 hereof as and when such milestone payments and
royalty payments are due for a Product containing such TS ASO. All milestone
payments and royalty payments for such Product will be in addition to all
milestone payments and royalty payments required to be made for any other
Product being developed or commercialized by Sarissa.

        Section 4.3    Milestone Payments by Sarissa.    Sarissa will pay to
Isis the relevant milestone payment not more than 30 days after achievement, by
Sarissa or a sublicensee, of each of the applicable events in the first primary
indication for each Product developed hereunder; provided however that
additional milestone payments will be reduced by [***]% when a Product meets the
same milestone in an additional indication once that milestone payment has
already been paid for the first primary indication, as follows:

Event


--------------------------------------------------------------------------------

  Payment

--------------------------------------------------------------------------------

[***]   [***] [***]   [***] [***]   [***] [***]   [***]

        Section 4.4    Royalty Payments by Sarissa.    In consideration of Isis'
collaborative efforts and the licenses granted hereunder, Sarissa will pay Isis
a royalty of [***]% of Net Sales of the Product. Sarissa will pay such royalties
for the Term of the Agreement.

        Section 4.5    Third Party Payments.    In addition to the royalty set
forth in Section 4.4, Sarissa will pay to Isis a royalty of [***]% of Net Sales
of Product, pursuant to a license agreement with [***], dated [***], and a
royalty of [***]% of Net Sales of Product pursuant to a license agreement with
[***] dated [***]. In the event that Isis negotiates reduced royalties with
these Third Party licensors, the royalties due hereunder will still be paid to
Isis. Notwithstanding the foregoing, the Parties agree that if the Isis Patent
Rights licensed by Isis from [***] and/or [***] and sublicensed under this
Agreement cease to have any Valid Claims during the term of this Agreement, then
Sarissa will no longer be responsible for paying the royalties flowing through
to [***] and/or [***], as applicable, and the total royalty payable will be
reduced accordingly. Isis will promptly advise Sarissa in writing regarding any

3

--------------------------------------------------------------------------------




changes to its licenses with [***] or [***] that would materially affect the
respective royalties under such agreements.

        Section 4.6    Timing of Royalty Payments.    The royalties will become
due and payable within 60 days of each respective Royalty Due Date and shall be
calculated in respect of the Net Sales in the 3 month period immediately
preceding the applicable Royalty Due Date.

        Section 4.7    Payment Method.    Any amounts due to a Party under this
Agreement will be paid in U.S. dollars, by wire transfer in immediately
available funds to an account designated by the receiving Party. Any payments or
portions thereof due hereunder which are not paid on the date such payments are
due under this Agreement will bear interest at a rate equal to the lesser of the
prime rate as published in The Wall Street Journal, Eastern Edition, on the
first day of each calendar quarter in which such payments are overdue, plus 6%,
or the maximum rate permitted by law, whichever is lower, calculated on the
number of days such payment is delinquent, compounded monthly.

        Section 4.8    Currency; Foreign Payments.    If any currency conversion
will be required in connection with any payment hereunder, such conversion will
be made by using the exchange rate for the purchase of U.S. dollars as published
in The Wall Street Journal, Eastern Edition, on the last business day of the
calendar quarter to which such payments relate. If at any time legal
restrictions prevent the prompt remittance of any payments in any jurisdiction,
the applicable Party may notify the other and make such payments by depositing
the amount thereof in local currency in a bank account or other depository in
such country in the name of the receiving Party or its designee, and such Party
will have no further obligations under this Agreement with respect thereto.

        Section 4.9    Taxes.    A Party may deduct from any amounts it is
required to pay to the other Party pursuant to this Agreement an amount equal to
that withheld for or due on account of any taxes (other than taxes imposed on or
measured by net income) or similar governmental charge imposed on the receiving
Party by a jurisdiction of the paying Party ("Withholding Taxes"). The paying
Party will provide the receiving Party a certificate evidencing payment of any
Withholding Taxes hereunder within 30 days of such payment and will reasonably
assist the receiving Party, at the receiving Party's expense, to obtain the
benefit of any applicable tax treaty.

        Section 4.10    Records Retention; Audit.    

        4.10.1 Record Retention.    Each Party will maintain (and will ensure
that its sublicensees will maintain) complete and accurate books, records and
accounts that fairly reflect Net Sales with respect to the Product, in each case
in sufficient detail to confirm the accuracy of any payments required hereunder
and in accordance with GAAP, which books, records and accounts will be retained
by such party until the later of (i) 3 years after the end of the period to
which such books, records and accounts pertain, and (ii) the expiration of the
applicable tax statute of limitations (or any extensions thereof), or for such
longer period as may be required by Applicable Law.

        4.10.2 Audit.    Each Party will have the right to have an independent
certified public accounting firm of nationally recognized standing, reasonably
acceptable to the audited Party, have access during normal business hours, and
upon reasonable prior written notice, to such of the records of the other Party
(and its sublicensees) as may be reasonably necessary to verify the accuracy of
Net Sales, as applicable, for any calendar quarter or calendar year ending not
more than [***] months prior to the date of such request; provided, however,
that neither Party will have the right to conduct more than one such audit in
any Calendar Year except as provided below. The requesting Party shall bear the
cost of such audit unless the audit reveals a variance of more than [***]% from
the reported results, in which case the audited Party shall bear the cost of the
audit.

        4.10.3 Payment of Additional Amounts.    If, based on the results of
such audit, additional payments are owed by the audited Party under this
Agreement, the audited Party will make such

4

--------------------------------------------------------------------------------






additional payments, with interest as set forth in Section 4.7, within 60 days
after the date on which such accounting firm's written report is delivered to
such Party.

        4.10.4 Confidentiality.    The auditing Party will treat all information
subject to review under this Section 4.10 in accordance with the confidentiality
provisions of Article 5 and will cause its accounting firm to enter into a
reasonably acceptable confidentiality agreement with the audited Party
obligating such firm to maintain all such financial information in confidence
pursuant to such confidentiality agreement.


ARTICLE 5—
CONFIDENTIALITY


        Section 5.1    Disclosure and Use Restriction.    Except as expressly
provided herein, the Parties agree that, for the Term and for five (5) years
thereafter, each Party will keep completely confidential and will not publish,
submit for publication or otherwise disclose, and will not use for any purpose
except for the purposes contemplated by this Agreement, any Confidential
Information received from the other Party.

        5.1.1 Authorized Disclosure.    Each Party may disclose Confidential
Information of the other Party to the extent that such disclosure is:

        (a)   made in response to a valid order of a court of competent
jurisdiction; provided, however, that such Party will first have given notice to
such other Party and given such other Party a reasonable opportunity to quash
such order and to obtain a protective order requiring that the Confidential
Information and documents that are the subject of such order be held in
confidence by such court or agency or, if disclosed, be used only for the
purposes for which the order was issued; and provided further that if a
disclosure order is not quashed or a protective order is not obtained, the
Confidential Information disclosed in response to such court or governmental
order will be limited to that information which is legally required to be
disclosed in response to such court or governmental order;

        (b)   otherwise required by law; provided, however, that the disclosing
Party will provide such other Party with notice of such disclosure in advance
thereof to the extent practicable;

        (c)   made by such Party to the Regulatory Authorities as necessary for
the development or commercialization of a Product in a country, as required in
connection with any filing, application or request for Regulatory Approval or as
required by applicable securities laws and regulations; provided, however, that
reasonable measures will be taken to assure confidential treatment of such
information;

        (d)   made by such Party, in connection with the performance of this
Agreement, to permitted sublicensees, licensors, directors, officers, employees,
consultants, representatives or agents, each of whom prior to disclosure must be
bound by obligations of confidentiality and non-use at least equivalent in scope
to those set forth in this Article 5; or

        (e)   made by such Party to existing or potential acquirers; existing or
potential pharmaceutical collaborators (to the extent contemplated hereunder);
investment bankers; existing or potential investors, merger candidates,
partners, venture capital firms or other financial institutions or investors for
purposes of obtaining financing; or, bona fide strategic potential partners;
each of whom prior to disclosure must be bound by obligations of confidentiality
and non-use at least equivalent in scope to those set forth in this Article 5.

        Section 5.2    Press Releases.    Press releases or other similar public
communication by either Party relating to this Agreement, unless relating solely
to a Product being developed by the Party making the communication, will be
approved in advance by the other Party, which approval will not be

5

--------------------------------------------------------------------------------



unreasonably withheld or delayed, except for those communications required by
Applicable Law, disclosures of information for which consent has previously been
obtained, and information of a similar nature to that which has been previously
disclosed publicly with respect to this Agreement, each of which will not
require advance approval, but will be provided to the other Party as soon as
practicable after the release or communication thereof.

        Section 5.3    Publications.    At least [***] days prior to submission
of any material related to the research or development activities hereunder for
publication or presentation, the submitting Party will provide to the other
Party a draft of such material for its review and comment. The receiving Party
will provide any comments to the submitting Party within [***] days of receipt
of such materials. No publication or presentation with respect to the research
or development activities hereunder will be made unless and until the other
Party's comments on the proposed publication or presentation have been addressed
and changes have been received and agreed upon and any information determined by
the other Party to be Confidential Information has been removed. If requested in
writing by the other Party, the submitting Party will withhold material from
submission for publication or presentation for a reasonable time to allow for
the filing of a patent application.


ARTICLE 6—
INTELLECTUAL PROPERTY


        Section 6.1    Intellectual Property Ownership.    

        6.1.1 Ownership of Intellectual Property.    Isis will own all
inventions made (as determined under United States patent laws) solely by its
employees and agents, and all Patents claiming such inventions. Sarissa will own
all inventions made (as determined under United States patent laws) solely by
its employees and agents, and all Patents claiming such inventions. All
inventions made (as determined under United States patent laws) jointly by
employees or agents of Isis and employees or agents of Sarissa ("Joint
Technology"), and all Patents claiming such inventions, will be owned jointly by
Isis and Sarissa. During the Term of this Agreement, each Party shall promptly
disclose in writing to the other Party on an ongoing basis, and prior to filing
any Patent, any Joint Technology or Product-Specific Technology invented as part
of the Collaboration. In addition, promptly after executing this Agreement, the
Parties will each disclose to each other the current status of all
Product-Specific Technology Patents Controlled by such Party and licensed under
this Agreement.

        6.1.2 Ownership of Regulatory Documentation.    Unless and until Isis
sends an Election Notice pursuant to Article 9 of this Agreement, all Regulatory
Documentation with respect to a Product will be owned by Sarissa, or its
sublicensee, if applicable. If Sarissa discontinues development of such Product
and Isis sends an Election Notice in accordance with Section 9.2, all Regulatory
Documentation with respect to such Product will be transferred to Isis. In the
event that this Agreement terminates pursuant to Section 9.2, all Regulatory
Documentation will remain with the Party that first secured such Regulatory
Documentation.

        Section 6.2    Prosecution of Patents.    

        6.2.1 Solely Owned Patents.    With the exception of Product-Specific
Technology Patents, as set forth in 6.2.2, each Party will have the sole right,
at its cost and expense and at its sole discretion, to obtain, prosecute and
maintain throughout the world any Patents solely owned or Controlled by such
Party.

        6.2.2 Product-Specific Technology Patents.    Sarissa will have the sole
right and at its sole discretion, to obtain, prosecute and maintain throughout
the world the Product-Specific Technology Patents. Sarissa shall reimburse Isis
for all of Isis' reasonable out-of-pocket costs incurred prior to and after
entering into this Agreement to obtain, prosecute and maintain throughout the
world,

6

--------------------------------------------------------------------------------






any Product-Specific Technology Patents Controlled by Isis, provided however
that Sarissa will not be required to make any such reimbursements for expenses
incurred by Isis after the occurrence of the Discontinuance, as and when Sarissa
issues such notice. As of December 31, 2004, these out-of-pocket costs where
approximately $[***] Sarissa will keep Isis informed of all Isis Product
Specific Technology Patent applications and registrations to be filed by
Sarissa, and Isis shall have the right to comment on such applications within
the timeframes of the patent filing process and deadlines. Notwithstanding the
foregoing, if Isis is unilaterally developing and commercializing the Product in
accordance with Section 9.2, Isis will have the first right to file, prosecute
and maintain any Product-Specific Technology Patents at its expense.

        6.2.3 Filing of Joint Patents.    The Parties will cooperate with one
another with respect to the filing, prosecution and maintenance of all Joint
Patents. The Parties will designate one of the Parties to be responsible for,
and to initially bear the expense of, the preparation, filing, prosecution, and
maintenance of a Joint Patent, provided that the responsible Party will be
entitled to reimbursement by the other Party of an equal share of the
responsible Party's expenses. The Parties agree that for all Joint Patents for
Product-Specific Technology, Sarissa will be deemed to be the responsible Party
for the purposes of this Section 6.2.3, and will bear all expenses for the
preparation, filing, prosecution and maintenance of such Patents. With the
exception of Joint Patent to Product-Specific Technology, which will be as set
forth in Section 6.2.2, the responsible Party will consult with the other Party
as to the preparation, filing, prosecution, and maintenance of such Joint Patent
reasonably prior to any deadline or action with the U.S. Patent & Trademark
Office or any foreign patent office, and will furnish to the other Party copies
of all relevant documents reasonably in advance of such consultation. For the
life of the Joint Patents, the Parties will mutually agree upon all Joint Patent
filings. Notwithstanding the foregoing, if Isis is unilaterally developing and
commercializing the Product in accordance with Section 9.2, Isis will have the
first right to file, prosecute and maintain any Joint Patents to
Product-Specific Technology at its expense.

        6.2.4 Cooperation.    Each Party will cooperate reasonably in the
preparation, filing, prosecution, and maintenance of the other Party's Patents,
the Product-Specific Technology Patents and the Joint Patents. Such cooperation
includes (a) promptly executing all papers and instruments and requiring
employees to execute such papers and instruments as reasonable and appropriate
so as to enable such other Party, to file, prosecute, and maintain its Patents
in any country; and (b) promptly informing such other Party of matters that may
affect the preparation, filing, prosecution, or maintenance of any such Patents.

        Section 6.3    Enforcement of Patents    

        6.3.1 Rights and Procedures.    If Isis or Sarissa determines that any
Patent licensed hereunder is being infringed by a Third Party's activities and
that such infringement could affect the exercise by the Parties of their
respective rights and obligations under this Agreement, it will promptly notify
the other Party in writing.

        (a)   Joint Patents.    With respect to infringement of a Joint Patent
that is not a Product-Specific Technology Patent, the Party responsible for
filing, prosecution and maintenance of such Joint Patent under Section 6.2.3
will have the first right to bring and control any action or proceeding with
respect to such Joint Patent, and will bear all expenses thereof, and the other
Party will have the right, at its own expense, to be represented in any such
action; provided, however, that if the Party with the first right to bring and
control actions and proceedings with respect to such Joint Patent fails to bring
an action or proceeding within ninety (90) days following notice of such
infringement, or earlier notifies the other Party in writing of its intent not
to take such steps, the other Party will have the right to do so at its expense,
and the first Party will have the right, at its own expense, to be represented
in any

7

--------------------------------------------------------------------------------



such action. Notwithstanding the foregoing, if the infringement is likely to
have a material adverse effect on the development or commercialization of the
Product, the Parties will meet to determine whether to defend against such
infringement based on the Joint Patents, and if the Parties mutually agree to
proceed in defending such infringement based on the Joint Patents, the Parties
will share (on a pre-determined basis as agreed to by the Parties) in the
reasonable costs incurred relating to the removal of any such infringement.

        (b)   Product-Specific Technology Patents.    With respect to
Product-Specific Technology Patents, Sarissa will have the first right, at
Sarissa's expense, but not the obligation, to remove such infringement. In the
event that Sarissa fails to take commercially appropriate steps to remove any
infringement of any such Product-Specific Technology Patent within ninety
(90) days following notice of such infringement, or earlier notifies Isis in
writing of its intent not to take such steps, and such infringement is likely to
have a material adverse effect on the Product, Isis will have the right to do so
at its expense, and Sarissa will have the right, at its own expense, to be
represented in any such action. If Isis is unilaterally developing and
commercializing the Product pursuant to Section 9.2, Isis will have the right,
at Isis's own expense, to remove infringement of the Product-Specific Technology
Patents.

        (c)   Isis Patent Rights.    Except as set forth in Sections 6.3.1(a)
and (b) above, with respect to the Isis Patent Rights, Isis will have the sole
right, but not the obligation, at its own expense, to remove such infringement
using commercially appropriate steps, including the filing of an infringement
suit or taking other similar action. Notwithstanding the foregoing, if the
infringement is likely to have a material adverse effect on the development or
commercialization of the Product, the Parties will meet to determine whether to
abate such infringement based on the Isis Patent Rights, and if the Parties
mutually agree to abate such infringement based on the Isis Patent Rights, Isis
will remove the infringement using commercially appropriate steps, and the
Parties will share (on a pre-determined basis as agreed to by the Parties) in
the reasonable costs incurred relating to the removal of any such infringement.

        (d)   Cooperation.    The Party not enforcing the applicable Patent will
provide reasonable assistance to the other Party, including providing access to
relevant documents and other evidence, making its employees available at
reasonable business hours, and joining the action to the extent necessary to
allow the enforcing Party to maintain the action.

        6.3.2 Recovery.    Any amounts recovered by either or both Parties in
connection with or as a result of any action contemplated by Section 6.3.1,
whether by settlement or judgment, will be used to reimburse the Parties for
their reasonable costs and expenses in making such recovery (which amounts will
be allocated pro rata if insufficient to cover the totality of such expenses),
with any remainder in excess of the reasonable costs and expenses in making such
recovery of the Party currently developing or commercializing a Product will be
treated as Net Sales and royalties will be owing in respect of such Net Sales
pursuant to this Agreement.

        Section 6.4    Validity and Enforceability of Parties'
Technology.    The Parties agree that during the Term of this Agreement, and for
[***] years thereafter, neither Party will bring any action in a court of law,
or otherwise challenge the validity or enforceability of the other Party's
Technology licensed under this Agreement. Notwithstanding the foregoing, nothing
in this Section 6.4 will be deemed to waive or limit either Party's right to
assert inventorship or ownership of any invention related to TS ASOs.

8

--------------------------------------------------------------------------------






ARTICLE 7—
TERM AND TERMINATION


        Section 7.1    Term.    Unless earlier terminated in accordance with the
provisions of this Article 7 or Section 9.2, the term of this Agreement (the
"Term") commences upon the Effective Date and will continue until for so long as
a Product is being developed or commercialized.

        Section 7.2    Rights in Bankruptcy.    All rights and licenses granted
under or pursuant to this Agreement by Isis or Sarissa are, and will otherwise
be deemed to be, for purposes of Section 365(n) of the United States Bankruptcy
Code, licenses of rights to "intellectual property" as defined under Section 101
of the United States Bankruptcy Code. The Parties agree that the Parties, as
licensees of such rights under this Agreement, will retain and may fully
exercise all of their rights and elections under the United States Bankruptcy
Code. The Parties further agree that, in the event of the commencement of a
bankruptcy proceeding by or against a Party under the United States Bankruptcy
Code, the Party hereto that is not a Party to such proceeding will be entitled
to a complete duplicate of (or complete access to, as appropriate) any such
intellectual property and all embodiments of such intellectual property, which,
if not already in the non-subject Party's possession, will be promptly delivered
to it (a) upon any such commencement of a bankruptcy proceeding upon the
non-subject Party's written request therefor, unless the Party subject to such
proceeding elects to continue to perform all of its obligations under this
Agreement or (b) if not delivered under clause (a) above, following the
rejection of this Agreement by or on behalf of the Party subject to such
proceeding upon written request therefor by the non-subject Party.

        Section 7.3    Consequences of Expiration or Termination.    

        7.3.1 Licenses.    Upon expiration of the Term of this Agreement in
accordance with Section 7.1 or upon termination of this Agreement in its
entirety by either Party pursuant to this Article 7 or Section 9.2, and upon
payment of all amounts owed pursuant to this Agreement, the licenses granted by
Isis to Sarissa, and by Sarissa to Isis, hereunder will terminate.

        7.3.2 Return of Information and Materials.    Upon expiration of this
Agreement pursuant to Section 7.1 or upon termination of this Agreement in its
entirety by either Party pursuant to this Article 7 or Section 9.2, each Party,
at the request of the other Party, will return all data, files, records and
other materials in its possession or control relating to such other Party's
Technology, or containing or comprising such other Party's Information and
Inventions or other Confidential Information and, in each case, to which the
returning Party does not retain rights hereunder (except one copy of which may
be retained for archival purposes).

        Section 7.4    Accrued Rights; Surviving Obligations.    

        7.4.1 Accrued Rights.    Termination or expiration of this Agreement for
any reason will be without prejudice to any rights or financial compensation
that will have accrued to the benefit of a Party prior to such termination or
expiration. Such termination or expiration will not relieve a Party from
obligations that are expressly indicated to survive the termination or
expiration of this Agreement.

        7.4.2 Survival.    Articles 5, 6, 7, 9, 10 and 12, and Sections 2.3.3,
2.4 and 4.10 of this Agreement will survive expiration or termination of this
Agreement for any reason.


ARTICLE 8—
MATERIAL BREACH OF THIS AGREEMENT


        Section 8.1    Material Breach.    Failure by a Party to comply with any
of its material obligations contained herein will entitle the Party not in
default to give to the defaulting Party notice specifying the nature of the
material breach, requiring the defaulting Party to make good or otherwise cure
such

9

--------------------------------------------------------------------------------



default, and stating its intention to trigger the provisions of Section 12.4 if
such default is not cured. If such default is not cured within 90 days after the
receipt of such notice (or, if such default cannot be cured within such 90-day
period, if the Party in default does not commence actions to cure such default
within such period and thereafter diligently continue such actions), the Party
not in default will be entitled, without prejudice to any of its other rights
conferred on it by this Agreement, to trigger the provisions of Section 12.4;
provided, however, that in the event of a good faith dispute with respect to the
existence of a material breach, the 90-day cure period will be stayed until such
time as the dispute is resolved pursuant to Section 12.4 hereof.


ARTICLE 9—
DISCONTINUED DEVELOPMENT BY SARISSA


        Section 9.1    In the event of a Discontinuance, whether voluntary or as
determined under this Agreement, Isis will have a reversion right as further
described in Section 9.2.

        Section 9.2    Reversion Rights.    Within 90 days from the date of
Discontinuance, Isis may elect to unilaterally continue development of ASO
Compounds that modulate TS, including, but not limited to the Discontinued
Product by notice in writing to Sarissa (an "Election Notice") that Isis is
exercising its rights under this Section 9.2. If Sarissa has not received an
Election Notice from Isis within such 90 day period, Isis will be deemed to have
declined to exercise its reversion rights, and this Agreement will terminate
with respect to such Discontinued Product. Upon receipt of an Election Notice,
Sarissa will grant to Isis an exclusive, worldwide license or sublicense, as the
case may be, to all Product-Specific Technology Patents controlled by Sarissa
solely to develop, make, have made, use, sell, offer for sale, have sold and
import ASO Compounds that modulate TS, including, but not limited to the
Discontinued Product. The license granted hereunder will be sublicensable only
in connection with a license of a Discontinued Product to a Third Party for the
continued development and commercialization of the Discontinued Product in
accordance with the terms of this Agreement. In consideration of Sarissa's
collaborative efforts and the licenses granted hereunder, Isis will pay to
Sarissa (a) all royalty, milestone and other payments owing by Sarissa to a
Third Party for additional Product Specific Technology Patents in-licensed by
Isis as a result of such reversion (for flow-through to the applicable Third
Party); plus (b) a royalty on Net Sales of the Discontinued Product at the
applicable royalty rate noted in the following table, based on the stage of
development the Discontinued Product at the time of the Discontinuance:

Stage


--------------------------------------------------------------------------------

  Applicable Royalty

--------------------------------------------------------------------------------

[***]   [***] [***]   [***] [***]   [***]

*In addition to the [***]% royalty above, Isis will also reimburse Sarissa for
Sarissa's out-of-pocket expenses to [***] as a result of, and through the date
of, such reversion.

Isis shall pay such royalties for the Term of the Agreement. All royalties and
other payments due hereby will be paid in accordance with the provisions of
Sections 4.6 through 4.10.

        Section 9.3    Isis Bankruptcy after Reversion.    After exercising its
reversion rights under Section 9.2, in the event of the filing or institution of
bankruptcy, reorganization, liquidation or receivership proceedings by Isis or
upon an assignment of a substantial portion of the assets for the benefit of
creditors by Isis; provided, however, in the case of any involuntary bankruptcy
proceeding such right to terminate will only become effective if Isis consents
to the involuntary bankruptcy or such proceeding is not dismissed within 90 days
of the filing thereof. Sarissa will have 30 days from the receipt of notice of
such bankruptcy to notify Isis in writing whether or not Sarissa wishes to
negotiate with Isis regarding the development and/or commercialization of a
Discontinued Product. If Sarissa fails

10

--------------------------------------------------------------------------------




to respond within such 30 days or if Sarissa declines in writing to exercise its
right of first negotiation, then Isis will be free to develop and commercialize
(either on its own or with a Third Party) the Discontinued Product. If Sarissa
wishes to negotiate a license or development or commercialization rights in such
Discontinued Product, Isis and Sarissa will negotiate in good faith the terms of
the license or collaboration agreement. If, despite good faith negotiations,
Isis and Sarissa do not reach agreement within 120 days from Sarissa's exercise
of its right of first negotiation, then Isis will be free to develop and
commercialize (either on its own or with a Third Party) the Discontinued
Product.


ARTICLE 10—
INDEMNIFICATION AND INSURANCE


        Section 10.1    Indemnification of Isis.    Sarissa will indemnify Isis,
and its respective directors, officers, employees and agents, and defend and
hold each of them harmless, from and against any and all losses, damages,
liabilities, costs and expenses (including reasonable attorneys' fees and
expenses) to the extent arising from or occurring as a result of any and all
liability suits, investigations, claims or demands by a Third Party
(collectively, "Losses") arising from or occurring as a result of or in
connection with (a) the gross negligence or willful misconduct on the part of
Sarissa or its licensees or sublicensees in performing any activity contemplated
by this Agreement, or, (b) the manufacture, use, handling, storage, sale or
other disposition of a Product that is sold by Sarissa, its Affiliates, agents
or sublicensees.

        Section 10.2    Indemnification of Sarissa.    Isis will indemnify
Sarissa, and its respective directors, officers, employees and agents, and
defend and save each of them harmless, from and against any and all Losses
arising from or occurring as a result of or in connection with (a) the gross
negligence or willful misconduct on the part of Isis or its licensees or
sublicensees in performing any activity contemplated by this Agreement, or,
(b) the manufacture, use, handling, storage, sale or other disposition of a
Product that is sold by Isis, its Affiliates, agents or sublicensees.

        Section 10.3    Indemnification Procedure.    Each Party's agreement to
indemnify and hold the other harmless is conditioned upon the indemnified Party
(i) providing written notice to the indemnifying Party of any claim, demand or
action arising out of the indemnified activities within thirty (30) days after
the indemnified Party has knowledge of such claim, demand or action,
(ii) permitting the indemnifying Party to assume full responsibility to
investigate, prepare for and defend against any such claim or demand,
(iii) assisting the indemnifying Party, at the indemnifying Party's reasonable
expense, in the investigation of, preparation of and defense of any such claim
or demand; and (iv) not compromising or settling such claim or demand without
the indemnifying Party's prior written consent.

        Section 10.4    Insurance.    Each Party will have and maintain such
types and amounts of liability insurance as is normal and customary in the
industry generally for parties similarly situated, and will upon request provide
the other Party with a certificate of insurance. Each party will promptly notify
the other Party of any material change in insurance coverage or lapse in
coverage in that regard.


ARTICLE 11—
REPRESENTATIONS AND WARRANTIES


        Section 11.1    Representations, Warranties and Covenants.    Each Party
hereby represents, warrants and covenants to the other Party as of the Effective
Date as follows:

        11.1.1 Corporate Authority.    Such Party (a) has the power and
authority and the legal right to enter into this Agreement and perform its
obligations hereunder, and (b) has taken all necessary action on its part
required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder. This Agreement has been duly executed
and delivered on behalf of such Party and constitutes a legal, valid and binding
obligation of such Party and is enforceable against it in accordance with its
terms subject to the effects of bankruptcy, insolvency

11

--------------------------------------------------------------------------------



or other laws of general application affecting the enforcement of creditor
rights and judicial principles affecting the availability of specific
performance and general principles of equity, whether enforceability is
considered a proceeding at law or equity.

        11.1.2 Consents, Approvals, etc.    All necessary consents, approvals
and authorizations of all Regulatory Authorities and other parties required to
be obtained by such Party in connection with the execution and delivery of this
Agreement and the performance of its obligations hereunder have been obtained.

        11.1.3 Conflicts.    The execution and delivery of this Agreement and
the performance of such Party's obligations hereunder (a) do not conflict with
or violate any requirement of Applicable Law or any provision of the articles of
incorporation, bylaws or any similar instrument of such Party, as applicable, in
any material way, and (b) do not conflict with, violate, or breach or constitute
a default or require any consent not already obtained under, any contractual
obligation or court or administrative order by which such Party is bound.

        11.1.4 Debarment.    No such Party nor any of its Affiliates has been
debarred or is subject to debarment and neither such Party nor any of its
Affiliates will use in any capacity, in connection with the services to be
performed under this Agreement, any party who has been debarred pursuant to
Section 306 of the Federal Food, Drug, and Cosmetic Act, as amended, or who is
the subject of a conviction described in such section. Each Party will inform
the other Party in writing immediately if it or any party who is performing
services hereunder is debarred or is the subject of a conviction described in
Section 306, or if any action, suit, claim, investigation or legal or
administrative proceeding is pending or, to such Party's knowledge, is
threatened, relating to the debarment or conviction of such Party or any party
performing services hereunder.

        11.1.5 Compliance with Laws.    Each Party will carry out its work under
this Agreement in compliance with any applicable laws including, without
limitation, federal, state, or local laws, regulations, or guidelines governing
the work at the site where such work is being conducted. Moreover, each Party
will carry out all work under the Collaboration in accordance with current Good
Laboratory Practices, Good Clinical Practices, and Good Manufacturing Practices,
if applicable based on the specific work to be conducted.

        Section 11.2    DISCLAIMER OF WARRANTY.    EXCEPT FOR THE EXPRESS
WARRANTIES SET FORTH IN SECTIONS 11.1, SARISSA AND ISIS MAKE NO REPRESENTATIONS
AND GRANT NO WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF
LAW, BY STATUTE OR OTHERWISE, AND SARISSA AND ISIS EACH SPECIFICALLY DISCLAIM
ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING
ANY WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR
PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR THE
NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.


ARTICLE 12—
MISCELLANEOUS


        Section 12.1    Assignment.    Without the prior written consent of the
other Party hereto, neither Party will sell, transfer, assign, delegate, pledge
or otherwise dispose of, whether voluntarily, involuntarily, by operation of law
or otherwise, this Agreement or any of its rights or duties hereunder; provided,
however, that either Party hereto may (i) assign or transfer this Agreement or
any of its rights or obligations hereunder without the consent of the other
Party to any Third Party with which it has merged or consolidated, or to which
it has transferred all or substantially all of its assets or stock to which this
Agreement relates if in any such event the Third Party assignee or surviving
entity assumes

12

--------------------------------------------------------------------------------




in writing all of the assigning Party's obligations under this Agreement or
(ii) assign or transfer its rights under Article 4 (but no liabilities) to a
Third Party in connection with a royalty factoring transaction. Any purported
assignment or transfer in violation of this Section will be void ab initio and
of no force or effect.

        Section 12.2    Severability.    If any provision of this Agreement is
held to be illegal, invalid or unenforceable by a court of competent
jurisdiction, such adjudication shall not affect or impair, in whole or in part,
the validity, enforceability, or legality of any remaining portions of this
Agreement. All remaining portions shall remain in full force and effect as if
the original Agreement had been executed without the invalidated, unenforceable
or illegal part.

        Section 12.3    Governing Law.    This Agreement will be governed by and
construed in accordance with the laws of Delaware without reference to any rules
of conflicts of laws.

        Section 12.4    Dispute Resolution.    

        12.4.1 General.    Any dispute, controversy or claim arising from or
related to this Agreement or the breach thereof will first be referred to the
attention of the Chief Executive Officers of Sarissa and the Executive Vice
President of Isis (the "Executive Officers") by notice in writing in accordance
with the terms of this Agreement. The Executive Officers (or their respective
designees) will meet as soon as reasonably possible thereafter, and use their
good faith efforts to mutually agree upon the resolution of the dispute,
controversy or claim. If any dispute, controversy or claim is not resolved by
the Executive Officers of the Parties (or their designees) within 30 days after
such dispute is referred to them, then either Party will have the right to
arbitrate such dispute in accordance with Section 12.4.2.

        12.4.2 Arbitration.    If the Parties do not fully settle any dispute,
controversy or claim pursuant to Section 12.4.1 and a Party wishes to pursue the
matter further, each such dispute, controversy or claim will be finally resolved
by binding arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association ("AAA"), and judgment on the arbitration
award may be entered in any court having jurisdiction thereof. The arbitration
will be conducted by a panel of three persons experienced in the pharmaceutical
business: within 30 days after initiation of arbitration, each Party will select
one person to act as arbitrator and the two Party-selected arbitrators will
select a third arbitrator within 30 days of their appointment. If the
arbitrators selected by the Parties are unable or fail to agree upon the third
arbitrator, the third arbitrator will be appointed by the AAA. No individual
shall be appointed to arbitrate a dispute pursuant to this Agreement unless he
or she agrees in writing to be bound by the provisions of this Section 12.4. The
place of arbitration will be San Diego, CA. Either Party may apply to the
arbitrators for interim injunctive relief until the arbitration award is
rendered or the controversy is otherwise resolved.

        12.4.3 Disputes Regarding Material Breach.    If the Parties are in
dispute as to whether one party is in material breach of this Agreement, then
the arbitrators will first determine if material breach has in fact occurred,
and if so, will grant the defaulting Party the cure period provided pursuant to
Section 8.1. If the material breach is not cured within the time period provided
pursuant to Section 8.1, the arbitration will continue and the arbitrators will,
as part of the same arbitration, award damages to the non-defaulting Party.

        12.4.4 Costs and Expenses.    Except as expressly provided herein, each
Party will bear its own costs and expenses and attorneys' fees and an equal
share of the arbitrators' and any administrative fees of arbitration.
Notwithstanding the foregoing, if a Party has been found to be in material
breach of this Agreement, the defaulting Party will be responsible for both
Parties' costs and expenses (including the costs of the arbitrators and any
administrative fees of arbitration) and the reasonable attorneys' fees of the
non-defaulting Party.

13

--------------------------------------------------------------------------------






        12.4.5 Procedure.    Except to the extent necessary to confirm an award
or as may be required by law, neither a Party nor an arbitrator may disclose the
existence, content, or results of an arbitration without the prior written
consent of both Parties. In no event will an arbitration be initiated after the
date when commencement of a legal or equitable proceeding based on the dispute,
controversy or claim would be barred by the applicable Delaware statute of
limitations.

        12.4.6 Speedy Resolution.    The Parties intend, and shall take all
reasonable action as is necessary or desirable to ensure, that there be a speedy
resolution to any dispute which becomes the subject of arbitration, and the
arbitrators shall conduct the arbitration so as to resolve the dispute as
expeditiously as possible.

        12.4.7 Awards.    The arbitrators may award monetary damages and
injunctive relief, but may not order the granting or termination of licenses or
assign rights to a Product to either of the Parties. Monetary damages shall be
in the form of off-set royalties or otherwise, to account for the damages to the
non-defaulting Party from the breach, and to account for the defaulting Party's
contribution to the Product in view of the breach. All awards shall be in
writing and shall state reasons. Executed copies of all awards shall be
delivered by the arbitrators to the Parties as soon as is reasonably possible.
All awards of the arbitrators shall be final and binding on the Parties, and
there shall be no appeal of any such award whatsoever. The Parties undertake to
satisfy any award without delay.

        Section 12.5    Notices.    All notices or other communications that are
required or permitted hereunder will be in writing and delivered personally with
acknowledgement of receipt, sent by facsimile (and promptly confirmed by
personal delivery, registered or certified mail or overnight courier as provided
herein), sent by nationally-recognized overnight courier or sent by registered
or certified mail, postage prepaid, return receipt requested, addressed as
follows:

        If to Sarissa, to:

Sarissa, Inc.
121 Timber Drive
London, ON N6K4A2
Canada
Attention: Jim Koropat
Facsimile: (519) 685-8624

with a copy to:

[to be determined]

        If to Isis, to:

Isis Pharmaceuticals, Inc.
2292 Faraday Avenue
Carlsbad, California 92008
Attention: Executive Vice President
Facsimile: (760) 603-4650

with a copy to:

Attention: General Counsel
Facsimile: (760) 268-4922

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such
communication will be deemed to have been given (i) when delivered, if
personally delivered or sent by facsimile on a Business Day, (ii) on the
Business Day after dispatch, if sent by nationally-recognized overnight courier,
and (iii) on the third business day following the date of mailing, if sent by
mail. It is understood and agreed that this Section 12.5 is not

14

--------------------------------------------------------------------------------



intended to govern the day-to-day business communications necessary between the
Parties in performing their duties, in due course, under the terms of this
Agreement.

        Section 12.6    Entire Agreement; Modifications.    This Agreement sets
forth and constitutes the entire agreement and understanding between the Parties
with respect to the subject matter hereof and all prior agreements,
understanding, promises and representations, whether written or oral, with
respect thereto (including, but not limited to that certain material transfer
agreement dated March 22, 1996, between Isis and D. James Koropatnick) are
superseded hereby. Each Party confirms that it is not relying on any
representations or warranties of the other Party except as specifically set
forth herein. No amendment, modification, release or discharge will be binding
upon the Parties unless in writing and duly executed by authorized
representatives of both Parties.

        Section 12.7    Relationship of the Parties.    It is expressly agreed
that the Parties will be independent contractors of one another and that the
relationship between the Parties will not constitute a partnership, joint
venture or agency.

        Section 12.8    Waiver.    Any term or condition of this Agreement may
be waived at any time by the Party that is entitled to the benefit thereof, but
no such waiver will be effective unless set forth in a written instrument duly
executed by or on behalf of the Party waiving such term or condition. Any such
waiver will not be deemed a waiver of any other right or breach hereunder.

        Section 12.9    Counterparts.    This Agreement may be executed in two
(2) or more counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.

        Section 12.10    No Benefit to Third Parties.    The representations,
warranties, covenants and agreements set forth in this Agreement are for the
sole benefit of the Parties hereto and their successors and permitted assigns,
and they will not be construed as conferring any rights on any other parties.

        Section 12.11    Further Assurance.    Each Party will duly execute and
deliver, or cause to be duly executed and delivered, such further instruments
and do and cause to be done such further acts and things, including the filing
of such assignments, agreements, documents and instruments, as may be necessary
to carry out the provisions and purposes of this Agreement.

15

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed by their duly authorized representatives as of the date first above
written.

SARISSA, INC.   ISIS PHARMACEUTICALS, INC.
Per: /s/  MARK VINCENT      
 
Per: /s/  B. LYNNE PARSHALL      
Mark Vincent
President and CEO
 
B. Lynne Parshall
Executive Vice President and CFO

16

--------------------------------------------------------------------------------






APPENDIX 1

Definitions


        "Affiliate" of a party means any other party that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with such first party. For purposes of this definition
only, "control" and, with correlative meanings, the terms "controlled by" and
"under common control with" will mean (a) the possession, directly or
indirectly, of the power to direct the management or policies of a party,
whether through the ownership of voting securities or by contract relating to
voting rights or corporate governance, and (b) the ownership, directly or
indirectly, of more than fifty percent (50%) of the voting securities or other
ownership interest of a party; provided that, if local law restricts foreign
ownership, control will be established by direct or indirect ownership of the
maximum ownership percentage that may, under such local law, be owned by foreign
interests.

        "Antisense Compound" means an oligomeric compound or analog, mimic or
mimetic thereof having a sequence that is partially or wholly complementary to
the sequence of a messenger RNA (pre-mRNA or mRNA), viral RNA, or noncoding RNA
that directly modulates RNA expression.

        "Applicable Law" means the applicable laws, rules, and regulations,
including any rules, regulations, guidelines, or other requirements of the
Regulatory Authorities, that may be in effect from time to time.

        "Business Day" means any day, other than Saturday, Sunday or any
statutory holiday in the United States.

        "Calendar Year" means each successive period of 12 months commencing on
January 1 and ending on December 31.

        "Collaboration" has the meaning set forth in Section 2.1.

        "Commercially Reasonable Efforts" means, with respect to the research,
development, manufacture or commercialization of the Product, efforts and
resources commonly used in the biotechnology industry for products of similar
commercial potential at a similar stage in its lifecycle, taking into
consideration their safety and efficacy, cost to develop, priority in relation
to other products under development by the other Party, the competitiveness of
alternative products, proprietary position, the likelihood of regulatory
approval, profitability, and all other relevant factors.

        "Confidential Information" means all information and know-how and any
tangible embodiments thereof provided by or on behalf of one Party to the other
Party either in connection with the discussions and negotiations pertaining to
this Agreement or in the course of performing this Agreement, including data;
knowledge; practices; processes; ideas; research plans; engineering designs and
drawings; research data; manufacturing processes and techniques; scientific,
manufacturing, marketing and business plans; and financial and personnel matters
relating to the disclosing Party or to its present or future products, sales,
suppliers, customers, employees, investors or business.

        Notwithstanding the foregoing, information or know-how of a Party shall
not be deemed Confidential Information for purposes of this Agreement if such
information or know-how:

        (a)   was already known to the receiving Party, other than under an
obligation of confidentiality or non-use, at the time of disclosure to such
receiving Party;

        (b)   was generally available or known to parties reasonably skilled in
the field to which such information or know-how pertains, or was otherwise part
of the public domain, at the time of its disclosure to, or, with respect to
know-how, discovery or development by, such receiving Party;

A-1

--------------------------------------------------------------------------------






        (c)   became generally available or known to parties reasonably skilled
in the field to which such information or know-how pertains, or otherwise became
part of the public domain, after its disclosure to such receiving Party through
no fault of the receiving Party;

        (d)   was disclosed to such receiving Party, other than under an
obligation of confidentiality or non-use, by a Third Party who had no obligation
to the disclosing Party not to disclose such information or know-how to others;
or

        (e)   was independently discovered or developed prior to disclosure by
such receiving Party, as evidenced by their written records, without the use of
Confidential Information belonging to the disclosing Party.

        "Control" means, with respect to any Patent or other intellectual
property right, possession of the right (whether by ownership, license or
otherwise), to assign, or grant a license, sublicense or other right to or
under, such Patent or right as provided for herein without violating the terms
of any agreement or other arrangement with any Third Party or incurring any
additional financial or other obligation to a Third Party except the obligations
specifically described in Section 4.5

        "Discontinuance" means the occurrence of any one of the following:

1Sarissa voluntarily elects to abandon as a whole the concept of researching
and/or developing TS ASOs, as evidenced by a written communication from an
authorized officer of Sarissa to Isis.

2.a Discontinuance has been deemed to have occurred pursuant to Section 3.1.4.

        "Discontinued Product" means a TSA ASO that was abandoned as part of a
Discontinuance.

        "Election Notice" has the meaning set forth in Section 9.2.

        "Equity Securities" means Sarissa's preferred or common stock (any other
convertible security sold in connection therewith).

        "FDA" means the United States Food and Drug Administration and any
successor agency thereto.

        "Gene Walk" means the manufacturing of greater than 30 individual
sequences corresponding to TS and the evaluation of such sequences in a
high-throughput screen that enables an analysis of each sequence's ability to
down regulate TS mRNA in vitro.

        "GAAP" means generally accepted accounting principles of the United
States consistently applied.

        "IND" means an investigational new drug application filed with the FDA
or TPD for authorization to commence human clinical trials, and its equivalent
in other countries or regulatory jurisdictions.

        "Isis Core Technology Patents" means Patents Controlled by Isis on the
Effective Date that are necessary for the development and commercialization of
the Product, but not including the Isis Product-Specific Technology Patents, or
Patents Controlled by Isis that claim formulation, delivery, manufacturing
technologies or chemistries (except for the MOE chemistry). A representative
list of the Isis Core Technology Patents is attached hereto as Appendix 3.

        "Isis Patent Rights" means any Patents owned or Controlled by Isis.

        "Joint Patents" means all Patents that claim, and only to the extent
that they claim, Joint Technology.

        "Joint Technology" has the meaning set forth in Section 6.1.1.

        "Losses" has the meaning set forth in Section 10.1.

        "Major Market" means the [***].

A-2

--------------------------------------------------------------------------------




        "NDA" means a New Drug Application filed with the FDA after completion
of clinical trials to obtain marketing approval for commercial product in the
United States or equivalent application for regulatory approval in other Major
Market countries.

        "Net Sales" means the gross invoice price of the Product sold by the
Party having the right to sell or have sold the Product pursuant to this
Agreement, and/or sublicensees of such Party, to a Third Party which is not a
sublicensee of the selling party (unless such sublicensee is the end user of the
Product, in which case the amount billed therefor shall be deemed to be the
amount that would be billed to a Third Party in an arm's-length transaction) for
sales of such Product to such end users less the following items, as allocable
to such Product (if not previously deducted from the amount invoiced): (i) trade
discounts, credits or allowances, (ii) credits or allowances additionally
granted upon returns, rejections or recalls, (iii) freight, shipping and
insurance charges, (iv) taxes, duties or other governmental tariffs (other than
income taxes), and (v) government mandated rebates.

        "Note" means the Convertible Promissory Note attached as Exhibit A to
the Note Purchase Agreement.

        "Patents" shall include (x) all U.S. patents and patent applications,
(y) any substitutions, divisions, continuations, reissues, renewals,
registrations, confirmations, re-examinations, extensions, supplementary
protection certificates and the like, and any provisional applications, of any
such patents or patent applications, and (z) any foreign or international
equivalent of any of the foregoing.

        "Phase I Clinical Trial" means the initial clinical testing of the
Product in humans (first-in-humans study) with the intention of gaining a
preliminary assessment of the safety of the Product.

        "Pivotal Quality Clinical Trial" means a human clinical trial of the
Product designed to be of a size and statistical power to support an NDA filing
alone or in combination with other studies. If it is unclear whether or not a
study design will be sufficient to support an NDA filing (other than by virtue
of the uncertainty of efficacy data from that trial) the study will be deemed to
be a Pivotal Quality Clinical Trial on the initiation of activities to support
an NDA filing. Initiation of a Phase III clinical study will be deemed to be
initiation of a Pivotal Quality Clinical Trial.

        "Product" means a pharmaceutical preparation comprising any single TS
ASO or Tandem selected by Sarissa under Section 2.3.1 or 2.3.2. After the
Project Plan has been completed, the Parties will append to this Agreement the
specific sequence and chemistry of each TS ASO which constitutes the active
pharmaceutical ingredient in each Product.

        "Product-Specific Technology" means any discovery, device, process,
method of use, composition, or formulation, whether or not patented or
patentable, which is made or Controlled solely by Isis or Sarissa, or jointly by
Isis and Sarissa, prior to the Effective Date or during the Term of this
Agreement, and which relate only to the composition of matter or gene targets
down regulated by a Product.

        "Product-Specific Technology Patents" means all Patents that disclose or
claim Product-Specific Technology. A representative list of the Product-Specific
Technology Patents is attached hereto as Appendix 4.

        "Project Plan" means the Parties' initial development plan for
Collaboration Activities, as further described on Schedule 2.3.

        "Qualified Financing" means (i) with respect to Sarissa's first
financing, when Sarissa issues and sells shares of its Equity Securities to
investors on or before the [***] year anniversary of this Agreement in a
financing with total proceeds received by Sarissa of not less than $[***]; and
(ii) with respect to any subsequent financing, when Sarissa issues and sells
shares of its Equity Securities to investors in a financing with total proceeds
received by Sarissa of not less than $[***].

A-3

--------------------------------------------------------------------------------




        "Regulatory Approval" means (a) in the United States, approval by the
FDA of an NDA, or similar application for marketing approval, and satisfaction
of any related applicable FDA registration and notification requirements (if
any), and (b) in a Major Market other than the United States, approval by
regulatory authorities having jurisdiction over such country of a single
application or set of applications comparable to an NDA and satisfaction of any
related applicable regulatory and notification requirements (if any).

        "Regulatory Authority" means any applicable government entities
regulating or otherwise exercising authority with respect to the development and
commercialization of the Product.

        "Regulatory Documentation" means all applications, registrations,
licenses, authorizations and approvals (including all Regulatory Approvals), all
correspondence submitted to or received from Regulatory Authorities (including
minutes and official contact reports relating to any communications with any
Regulatory Authority), all supporting documents and all clinical studies and
tests, including the manufacturing batch records, relating to the Product, and
all data contained in any of the foregoing, including all regulatory drug lists,
advertising and promotion documents, adverse event files and complaint files.

        "Royalty Due Dates" means the last working days of March, June,
September and December of each and every year during which this Agreement
remains in full force and effect.

        "Tandem" means two or more TS ASOs that (i) where identified as part of
the same Gene Walk and (ii) are used in combination with each other to
simultaneously modulate TS.

        "Technology" means Isis Patent Rights, Sarissa Product-Specific
Technology Patents, Joint Patents and/or the Joint Technology (including any
Joint Product-Specific Technology), as applicable.

        "Term" has the meaning set forth in Section 7.1.

        "Third Party" means any party other than Isis or Sarissa or their
respective Affiliates.

        "TS" has the meaning set forth in the preamble to this Agreement.

        "TS ASO" means a single-stranded oligonucleotide or an analog thereof
that hybridizes to TS mRNA using Watson-Crick base pairing and inhibits
production of TS via an RNase-H mechanism.

        "Valid Claim" means a claim which (i) in the case of any unexpired
United States or foreign patent, shall not have been donated to the public,
disclaimed or held invalid or unenforceable by a court of competent jurisdiction
in an unappealed or unappealable decision, or (ii) in the case of any United
States or foreign patent application, shall not have been permanently cancelled,
withdrawn, or abandoned.

        "Withholding Taxes" has the meaning set forth in Section 4.9.

A-4

--------------------------------------------------------------------------------




APPENDIX 2.3.1
PROJECT PLAN


[***]

--------------------------------------------------------------------------------




APPENDIX 3
ISIS CORE TECHNOLOGY PATENTS


[***]

--------------------------------------------------------------------------------




APPENDIX 4
PRODUCT-SPECIFIC TECHNOLOGY PATENTS


[***]

--------------------------------------------------------------------------------





QuickLinks


COLLABORATION AND LICENSE AGREEMENT
ARTICLE 1—DEFINITIONS
ARTICLE 2— SCOPE OF COLLABORATION; COLLABORATION ACTIVITIES
ARTICLE 3— GRANT OF RIGHTS
ARTICLE 4—FINANCIAL PROVISIONS
ARTICLE 5— CONFIDENTIALITY
ARTICLE 6— INTELLECTUAL PROPERTY
ARTICLE 7— TERM AND TERMINATION
ARTICLE 8— MATERIAL BREACH OF THIS AGREEMENT
ARTICLE 9— DISCONTINUED DEVELOPMENT BY SARISSA
ARTICLE 10— INDEMNIFICATION AND INSURANCE
ARTICLE 11— REPRESENTATIONS AND WARRANTIES
ARTICLE 12— MISCELLANEOUS
APPENDIX 1 Definitions
APPENDIX 2.3.1 PROJECT PLAN
APPENDIX 3 ISIS CORE TECHNOLOGY PATENTS
APPENDIX 4 PRODUCT-SPECIFIC TECHNOLOGY PATENTS
